DETAILED ACTION
Allowable Subject Matter
1.	Claims 1, 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches a modified chess playing method comprising the limitations required by independent claim 1, 5 and 6.  Specifically, independent claims are directed to a modified chess game that uses a modified chess board with defined spaces and three sets of game pieces (six sets – claims 5-6). The game piece sets each include four additional game pieces in addition to a subset of standard chess pieces.  Moreover, game rules for initial game piece placement, game piece movement, and capturing are claimed, these rules corresponding to the claimed spaces of the modified chess board. The combined game limitations provide an enhanced chess like game among more than two players, improving upon the strategy of traditional chess.  One having ordinary skill in the art would not have found it obvious to modify a traditional chess or modified chess game in the manner as claimed without the aid of applicant's specification.  Regarding 35 USC 101, examiner considers the claims to be eligible subject matter under at least Step 2B of the 2019 PEG. The combination of claimed game pieces and game boards do not constitute conventional and routine ‘additional limitation’ game pieces. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See O’Connor (US Pub. No. 2016/0263471), Owen (US Pub. No. 2010/0078889), Wilson et al. (US Pat. No. 6,070,871), Guyer (US Pub. No. 2012/0025463), Polgar (US Pub. No. 2007/0063436), Jones (US Pat. No. 6,170,826), Balmforth (US Pat. No. 3,964,747), Knieriemen (US Pat. No. 6,416,056), Treugut et al. (US Pat. No. 3,963,242) and Hunt (US Pat. No. 5,582,410). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael D Dennis/
Primary Examiner, Art Unit 3711